Clakksok, J.
The first contention of the defendant: “Were the streets, squares and commons of the old (unincorporated) town of Flemington dedicated to the use of the public and accepted and used by the public, by virtue of said dedication ?” On the present record, taking all the evidence, we find no facts or law to support this contention. We *599think there is a distinction between land that is in a municipality mapped and platted and deeds made to the lots in which streets, squares and commons are dedicated and accepted by the municipality, and land that is mapped or platted and deeds made to the lots in which streets, squares and commons are dedicated outside a municipality. As to the first attitude the following observation is made in McQuillin’s Municipal Oorp., Yol. 4, 2d ed., part of see. 1662 and 1663, pp. 471-2. “Most of the streets, alleys, squares and parks in municipal corporations have been acquired by a voluntary dedication thereof by. the owner to the public. The law relating to dedication is therefore of much importance as a part of the law of municipal corporations. . . . The owner’s offer, either express or implied, of appropriation of land or some interest or easement therein to public use, and acceptance thereof, either express or implied (when acceptance is required) constitute dedication. The intention of the owner to dedicate and acceptance thereof by the public are the essential elements of a complete dedication.” Green v. Miller, 161 N. C., 24; Elizabeth City v. Commander, 176 N. C., 26; Wittson v. Dowling, 179 N. C., 542; Irwin v. Charlotte, 193 N. C., 109.
When there is a dedication and acceptance by the municipality or other governing body of public ways or squares and commons in this jurisdiction the statute of limitations does not now run against the municipality or governing body. Public Laws 1891, ch. 224, C. S., 435: “No person or corporation shall ever acquire any exclusive right to any part of a public road, street, lane, alley, square or public way of any kind by reason of any occupancy thereof or by encroaching upon or obstructing the same in any way, and in all actions, whether civil or criminal, against any person or corporation on account of an encroachment upon or obstruction or occupancy of any public way it shall not be competent for a court to hold that such action is barred by any statute of limitations.” Threadgill v. Wadesboro, 170 N. C., 641; R. R. v. Dunn, 183 N. C., 427. Prior to this statute, under former statutes, the maxim “Nullum tempus aut locus occurritt regi” did not obtain here. Threadgill, supra. See Tadlock v. Mizell, 195 N. C., 473.
McQuillin, supra, part sec. 1702, at p. 551, states the law thus: “The general rule, however, seems to be that the platting of land and the sale of lots pursuant thereto constitute a dedication, if it may be so called, of the public places delineated upon the plat only as between the grantor and purchaser, and that, so far as the municipality is concerned, such acts amount to a mere offer of dedication, and there is no complete dedication without an acceptance of some kind by the municipality.”'
In S. v. Fisher, 117 N. C., at p. 740, the law is stated as follows: “When the defendant opened up the street then outside the confines of *600tbe city of Greensboro (in tbe year 1890), if, before tbe subsequent passage of tbe act (Laws of 1891), wbieb extended tbe limits so as to include it, be bad sold a single one of tbe lots abutting on tbis apparent extension of North Elm Street, be and those claiming under him would have been estopj)ed from denying tbe right of such purchaser and those in privity with him to use tbe street, as laid down in tbe plot and called for as bis boundary line in tbe deed conveying it to him, to all intents and purposes as a highway, and tbis dedication of tbe easement appurtenant to tbe land sold would have been, as between tbe parties, irrevocable, though tbe street bad never been accepted by tbe town for public use. Moose v. Carson, 104 N. C., 431. Tbe estoppel in pais arising out of tbe fact that tbe grantee in such cases has been induced to part with money or its equivalent upon tbe representation of tbe grantor that a highway would be opened, makes tbe street as between them what it was represented to be. Grogan v. Town of Haywood, 4 Fed. Rep., 164. Tbe offer of tbe easement to tbe public as well as tbe grant of tbe appurtenant right to its use as a highway would thus have been made irrevocable, and though tbe city of Greensboro could not have been, against tbe wish of its governing officers, subjected to tbe burden of keeping tbe open way in repair, yet they might have accepted, as a continuing offer to tbe city at any future time, tbe street which as between the parties to tbe deed tbe grantor could not deny was dedicated to public use. But there was no such sale and consequent estoppel to prevent tbe defendant from revoking a license apparently given to tbe public to use tbe extension or from recalling tbe offer. Whatever might have been tbe effect of its acceptance at an earlier period tbe city did not signify in tbe proper manner its willingness to assume tbe responsibility of making it a part of tbe highway under its care, until tbe alleged offer was revoked.” Harris v. Carter, 189 N. C., at p. 298.
McQuillin, supra, sec. 1699, and part of 1700, p-. 544-5: “Unless forbidden by statute or charter provision a municipality has authority to accept a dedication of property for tbe public use. Whether property outside tbe limits of tbe municipality may be accepted would seem to depend on tbe purpose for which tbe property is dedicated. . . . Unless otherwise provided by statute or charter, it is elementary that an acceptance is necessary.” A municipality has not power to accept tbe dedication of a street outside of its territorial limits. St. Louis v. St. Louis University, 88 Mo., 155, 159. Dedication- of streets outside of city may be accepted by tbe city on subsequent extension of city limits. Smith v. Dothan, 211 Ala., 338; Wheeler v. Construction Co., 170 N. C., 427. See Chimney Rock Co. v. Lake Lure, ante, p. 171.
In Elliott on Roads and Streets, Vol. 1, 4th ed., part sec. 122, at p. 140, is tbe following: “Dedication is tbe setting apart of land for the *601public use. It is essential to every valid dedication that it should conclude the owner, and that, as against the public, it should be accepted by the proper local authorities or by general public user.”
The second contention of defendant: “Is plaintiff entitled to hold possession of a portion of said streets, squares and commons by adverse possession?” ¥e think so. Under the facts and circumstances of this case we find, in McQuillin, supra, part sec. 1684, p. 513-14: “There is some conflict of opinion as to whether a purchaser of a lot with reference to a plat, showing streets and alleys, has a right to insist upon the opening of a street on which his property does not abut or whether his right in regard to such streets and public ways and other public places is limited to those places on which his land abuts. The rule that the purchaser has a right, as against the original owner to have all the streets and alleys, designated upon the map, kept open and unobstructed has been laid down in a few jurisdictions.” This principle prevails in this jurisdiction. Conrad v. Land Co., 126 N. C., 776; Hughes v. Clark, 134 N. C., 457; Sexton v. Elizabeth City, 169 N. C., 385. See limitations in Stephens v. Homes Co., 181 N. C., 335; Homes Co. v. Falls, 184 N. C., 426.
The town of Elemington was not incorporated, but the land was owned by one Josiah Maultsby, who made a map or plat of it, and this was attached to the conveyances and the map or plat was transcribed in the office of the register of deeds. In the conveyance to each grantee was the following: “And the said Josiah Maultsby doth also give, grant, bargain, sell and convey unto the said (grantee) and to all other good citizens the right and privilege to use all the streets, public squares and space between said lake (Lake Waccamaw) and said railroad opposite said town, as public highways, together with all and singular the tenements and hereditaments thereupon belonging or in any wise appertaining.” The evidence sustained the referee’s material findings of fact that the plaintiff and those under whom he claims title have been in possession of the land in controversy described by metes and bounds in paragraph 3 of the complaint under known and visible lines and boundaries adversely to all other persons for twenty years. In fact, the record shows thirty years.
The defendant town of Lake Waccamaw had no right, title, interest or jurisdiction in the unincorporated town of Elemington, the private property of others originally belonging to Maultsby. When it took in this property it did so subject to the rights of the property owners in the development. In closing up, by plaintiff and those from whom he claims, any streets, public squares and commons injunctive relief could have been resorted to by any lot owner in the development. In the Wheeler case, supra, at p. 429, we find: “Platting the land into lots *602and streets and selling tire lots by reference to the map dedicated tbe streets thereon to the public in general and to the purchasers of the lots in particular. The intention to dedicate is manifested by the maps and deeds. Tise v. Whitaker, 146 N. C., 376. It is immaterial whether the streets were opened at the time of dedication or not; they must be at all times free to he opened as occasion may require. The acceptance or nonacceptance by the municipality does not affect the title thereto. Hughes v. Clark, supra. Injunction is the proper remedy, as is held in that case. The obstruction and closing up of the street creates a nuisance and each purchaser can, by injunction or other proper proceeding, have the nuisance abated.” The land mapped or platted in the above action was located in the corporate limits of the city of Charlotte, N. C.
Any lot owner or owners who acquired a deed to any lot in the development had a legal right to have the “streets, squares and commons” platted and recorded, kept open as a “unit” or in the entirety. No lot owner did this or objected, but permitted the plaintiff and those under whom he claimed to fence up and otherwise take actual possession of the land in controversy, including the “streets, squares and commons,” and plaintiff has, since 1894, had open, notorious, adverse and exclusive possession and control of the property under known and visible lines and boundaries, claiming and using it as his own. C. S., 430, is as follows: “No action for the recovery or possession of real property, or the issues and profits thereof, shall be maintained when the person in possession thereof, or defendant in the action, or those under whom he claims, has possessed the property under known and visible lines and boundaries adversely to all other persons for twenty years; and such possession so held gives a title in fee to the possessor, in such property, against all persons not under disability.”
In Locklear v. Savage, 159 N. C., at p. 237-8, it is said: “What is adverse possession within the meaning of the law has been well settled by our decisions. It consists in actual possession, with an intent to hold solely for the possessor to the exclusion of others, and is denoted by the exercise of acts of dominion over the land, in making the ordinary use and taking the ordinary profits of which it is susceptible in its present state, such acts to be so repeated as to show that they are done in the character of owner, in opposition to right or claim of any other person, and not merely as an occasional trespasser. It must be decided and notorious as the nature of the land will permit, affording unequivocal indication to all persons that he is exercising thereon the dominion of owner,” citing numerous authorities. Johnson v. Fry, 195 N. C., 832. On all the evidence, from the view we take of this case, the plaintiff had a statutory title in fee to the land. Any minor acts or expres *603sions of plaintiff are immaterial. In Booth v. Hairston, 193 N. C., 281, is tbe following observation, citing numerous authorities: “Our system of appeals is founded on public policy and appellate courts will not encourage litigation by granting a new trial which could not benefit the litigant and the result changed upon a new trial, and the nongranting was not prejudicial to his rights.” The plaintiff so contends and we think the same correct.
“Upon the whole record, our contention is that the plaintiff is entitled to recover upon the facts found by the referee; in fact, there is no real conflict in the evidence and the plaintiff is entitled to recover upon the admissions. The referee so found, the trial court has approved these findings, and we submit that the judgment of the court below ought to be affirmed.”
Ve do not think the court below erred in overruling defendant’s motion for judgment as of nonsuit at the conclusion of all the evidence. C. S., 561. We think the issues not material as we construe the evidence and the view we take of the law. The exceptions and assignments of error of defendant as to the findings of fact and conclusions of law by the referee and court below cannot be sustained. On the entire record we see no prejudicial or reversible error in the judgment of the court below.
Affirmed.